Citation Nr: 0611172	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-31 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a 
lumbar spine injury with degenerative disc disease. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a compensable disability rating for a 
right heel bruise.

6.  Entitlement to a compensable disability rating for the 
residuals of a right hand injury.

7.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which established service connection 
for right shoulder, right heel, and right hand disabilities.  
The veteran's disagreed with the initial disability ratings 
assigned therefor.  That rating decision also denied service 
connection for the PTSD, headaches, tinnitus, and a low back 
disorder.  

In May 2005 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

On May 18, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
a compensable disability rating for a right heel bruise was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issue of entitlement to a compensable disability rating in 
excess of 10 percent for a right heel bruise  by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn his appeal on the issue of entitlement to a 
compensable disability rating for a right heel bruise, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and the issue of entitlement to a compensable 
disability rating for a right heel bruise is dismissed.


ORDER

The appeal for a compensable disability rating for a right 
heel bruise is dismissed.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, Veterans Claims Assistance Act of 2000 (herein 
"VCAA") emphasizes the need for VA to obtain records from 
other Government agencies. 38 U.S.C.A. § 5103A.

At the hearing in May 2005, the veteran stated that he was 
receiving benefits from the Social Security Administration 
(SSA) based upon disabilities stemming from his military 
service.  A document in the claims folder dated in June 2003 
reflects that the veteran was found to be disabled for SSA 
purposes as of June 2002.  The decision awarding those 
benefits, including the medical records considered by that 
agency in making the decision, should be obtained.  See 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final SSA decision be obtained, but all records upon which 
that decision was based must be obtained as well).

The veteran claims entitlement to service connection for 
PTSD.  Recent VA medical records contain conflicting 
diagnoses with respect to the veteran's current psychiatric 
disability.  Some records indicate that he has depression, 
while others reveal a diagnosis of PTSD.  Also, recent VA 
examinations do not provide the medical evidence needed to 
rate the veteran's claims for increased disability ratings of 
his right shoulder and hand.  

The veteran asserts that he suffers from PTSD as a result of 
an incident during a training course in 1966 while he was 
assigned to a staging battalion in preparation for deployment 
to Vietnam.  The staging battalion was an administrative and 
training outfit based at Camp Pendleton, California, charged 
with the preparation of Marines going to Vietnam.  The pre-
deployment indoctrination course included 15 days of 
intensive training, including fieldwork on patrolling, jungle 
movement, ambushes and weapons familiarization.  The 
highlight of Staging Battalion was a Vietnamese jungle 
village, complete with booby traps.

The veteran's account of the trauma he was subjected to 
during this training is the equivalent of a personal assault.  
If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include statements from family 
members and fellow service members.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In his personal hearing testimony in May 2005 the veteran 
provided additional specific information concerning the 
claimed stressor event.  Additionally, he indicated that his 
behavior changed dramatically as a result of this incident as 
reflected by deterioration in work performance and emotional 
problems.  It is noted that his rank upon release from active 
duty in 1969 was private, E-1.  While some service personnel 
records have been associated with the claims folder, they are 
very incomplete.

In view of the above, the Board believes that additional 
development is required, including VA examinations.  The 
United States Court of Appeals for Veterans Claims has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Additional notification requirements have been imposed with 
respect to claims involving entitlement to increased initial 
disability ratings.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006); VBA Fast 
Letter (06-04) (March 14, 2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Notification and development action 
required by the VCAA must be completed.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied.  See VBA Fast Letter (06-
04) (March 14, 2006).

2.  The RO should obtain copies of 
service personnel records for the 
veteran, including records reflecting 
promotions and demotions, and documents 
reflecting reasons for any demotions.

3.  The RO should obtain copies of 
decisions made by the SSA concerning the 
veteran as well as medical records 
considered by the SSA in making its 
decisions. If the records cannot be 
obtained, obtain an explanation from SSA. 

4.  The veteran should be accorded a 
psychiatric examination.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
examiner is requested to review VA 
treatment records concerning the veteran, 
and elicit details from the veteran as to 
his claimed stressor during training in 
1966 prior to his deployment to Vietnam.  
The examiner should offer an opinion as to 
whether there is a 50 percent probability 
or greater that any current psychiatric 
disorder is related to this incident.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.

5.  The veteran should the appropriate 
examination to rate his right shoulder and 
right hand disabilities.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of right 
shoulder and right hand pathology found to 
be present.  Range of motion testing 
should be conducted and the examiner 
should specify the results in actual 
numbers and degrees.  The examiner should 
also indicate the normal range of motion 
for the areas tested and how the veteran's 
range of motion deviates from these norms, 
to include an opinion as to whether there 
is additional motion lost due to pain on 
use or during exacerbation of the 
disability.

6.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


